Name: Council Regulation (EEC) No 1638/87 of 9 June 1987 fixing the minimum mesh size for pelagic trawls used in fishing for blue whiting in that part of the area covered by the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries which extends beyond the maritime waters falling within the fisheries jurisdiction of Contracting Parties to the Convention
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  international affairs
 Date Published: nan

 13.6.1987 EN Official Journal of the European Communities L 153/7 COUNCIL REGULATION (EEC) No 1638/87 of 9 June 1987 fixing the minimum mesh size for pelagic trawls used in fishing for blue whiting in that part of the area covered by the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries which extends beyond the maritime waters falling within the fisheries jurisdiction of Contracting Parties to the Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (1), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, under Article 2 of Regulation (EEC) No 170/83, the conservation measures necessary to achieve the aims set out in Article 1 of that Regulation are to be formulated by the Council in the light of the available scientific advice; Whereas the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (hereinafter referred to as the Convention) was approved by Decision 81/608/EEC (2); whereas it entered into force on 17 March 1982; Whereas the Commission established under the Convention adopted, on 20 November 1986, a recommendation on the minimum mesh size for pelagic trawls used in fishing for blue whiting in that part of the Convention area which extends beyond the zones falling within the fisheries jurisdiction of the Contracting Parties, and this recommendation became binding upon the Community on 7 February 1987; Whereas the Community must now take the-necessary measures to ensure compliance with that recommendation by Community vessels, HAS ADOPTED THIS REGULATION: Article 1 1. Vessels flying the flag of a Member State or registered in a Member State are hereby prohibited from using pelagic trawls with a mesh size of less than 35 millimetres when fishing for blue whiting in that part of the Convention area which extends beyond the maritime waters falling within the fisheries jurisdiction of the Contracting Parties to the Convention. The area covered by the Convention is defined in the Annex to Regulation (EEC) No 1899/85 (3). 2. A vessel shall be deemed to be fishing for blue whiting if it has on board a quantity of blue whiting which exceeds 50 % by weight of the total quantity of blue whiting and other species on baord. A pelagic trawl is hereby defined as a towed net designed to catch fish species schooling at mid-water levels, including waters close to the surface. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 June 1987. For the Council The President H. DE CROO (1) OJ No L 24, 27. 1. 1983, p. 1. (2) OJ No L 227, 12. 8. 1981, p. 21. (3) OJ No L 179, 11. 7. 1985, p. 2.